Citation Nr: 1016624	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2006 and June 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In January 2009, the appellant testified during a 
videoconference hearing before the undersigned.  A transcript 
of the hearing is of record.

In February 2009, the Veteran's representative submitted 
additional evidence with a waiver of initial RO 
consideration.  In March 2009, the Board received additional 
VA treatment records dated from June 2007 to January 2009 as 
well as a statement from his treating psychologist and 
additional argument/evidence from his representative.  A 
waiver of RO consideration was included with those records.  
The Board accepts the additional evidence for inclusion into 
the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304(c). 

In August 2009, the Board requested an opinion from the 
Veterans Health Administration (VHA).  A response was 
received in August 2009.  The Board sought clarification to 
the medical expert's response regarding the question of 
aggravation.  In November 2009, the Board received a 
clarification from the medical expert with respect to his 
opinion.  The Veteran and his representative were provided 
with a copy of the medical opinions.  The Veteran's 
representative responded to the letter in February 2010.  
Accordingly, these issues are before the Board for appellate 
review.  See 38. C.F.R. § 20.903.

The Board notes that the Veteran has alleged inability to 
retain employment due to his service-connected PTSD.  See the 
February 2009 hearing transcript at pages 16 and 16.  Such a 
claim has not been developed by the RO.  However, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  As such, the issue is now properly 
before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 
61 Fed. Reg. 66749 (1996). 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's hypertension was not caused by or aggravated by 
service-connected PTSD.

2.  Resolving any doubt in the Veteran's favor, the evidence 
of record demonstrates that the Veteran's PTSD results in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as grossly impaired 
communication, near-continuous panic or depression, 
hypervigilance, impaired impulse control, and difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); the Veteran was assigned a GAF score that 
ranged between 50 and 58.





CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or aggravated by 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The schedular criteria for a 70 percent disability rating 
have been met for service-connected PTSD for the entire 
period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A February 2006 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claim for service 
connection for hypertension on a secondary and direct basis.  
This letter also notified the Veteran of his and VA's 
respective duties for obtaining evidence.  In addition, a 
March 2006 VCAA letter informed the Veteran of how VA 
determines the disability rating and effective date if his 
claim is granted.  Both letters were issued prior to the 
initial rating decision in June 2006.

For increased-compensation claims, an April 2006 VCAA letter 
notified the Veteran that he may submit evidence showing that 
his service-connected PTSD has become worse.  The RO informed 
the Veteran of the types of medical or lay evidence that he 
may submit.  Specifically, the Veteran was informed that 
evidence that may show an increase in severity might be 
information about on-going treatment, such as VA or other 
treatment records and recent Social Security determinations.  
He was also informed that he could provide lay statements 
discussing his disability symptoms from individuals who have 
witnessed these symptoms.  The letter notified the Veteran 
that he could provide statements from his employer as to job 
performance, lost time or other information regarding how his 
condition affects his ability to work.  The Veteran was 
informed of his and VA's respective duties for obtaining 
evidence.  The letter also notified the Veteran of how VA 
determines disability ratings and effective dates as per 
Dingess.  The duty to notify the Veteran on how to 
substantiate his increased rating claim was satisfied prior 
to the initial AOJ decision.  Therefore, the Board finds that 
VA has complied with the requirements of VCAA regarding the 
duty to notify.

Based on the foregoing, the Board finds that the requirements 
of VCAA regarding the duty to notify have been met for the 
claims of entitlement to service connection for hypertension 
and entitlement to an increased rating for PTSD and that VA 
has no further duty to notify prior to Board adjudication. 
  
The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO has obtained the Veteran's service treatment 
records and VA and non-VA treatment records.  Indeed, the 
record was held open following the Veteran's February 2009 
personal hearing to permit him the opportunity to submit 
additional medical evidence.  Such evidence (treatment 
records and a physician's statement/summary) was submitted in 
March 2009 with a waiver of AOJ consideration.  The RO 
provided the Veteran with VA examinations for his 
hypertension and PTSD claims.

As will be discussed in greater detail below, favorable and 
unfavorable medical opinions pertaining to the issue of 
secondary service for hypertension had been obtained during 
the course of the appeal.  The favorable opinions (dated in 
January and August 2006) were cursory and provided no 
rationale for their findings.  The negative February 2006 VA 
examination report provided rationale but failed to properly 
address the question of aggravation.  The Board therefore 
determines that the opinions are inadequate.  For this 
reason, the Board requested an opinion from a cardiovascular 
specialist within the VHA. 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2009). 

The specialist reviewed the complete claims file, which 
included the favorable and unfavorable opinions as well 
supporting argument submitted by the Veteran's representative 
following the February 2009 personal hearing.  The specialist 
also provided a negative nexus opinion; however, contrary to 
the aforementioned opinions, he addressed the causation and 
aggravation theories of entitlement to secondary service 
connection and supplied an explanation for his conclusions 
that was based in specific records in the claims file.  
Therefore, the Board finds that this opinion provides an 
adequate basis for deciding the claim.  See Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed)

Recognition is given the Veteran's representative assertion 
that the VA examination dated in February 2006 for the 
Veteran's claim for hypertension should not have been 
conducted because the RO sought the additional development to 
obtain evidence against the Veteran's case.  The Board notes 
that "it would not be permissible for VA to undertake such 
additional development if a purpose was to obtain evidence 
against an appellant's case."  Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003).  In this case, the Board finds that VA 
did not undertake the additional development for the purpose 
to obtain evidence against the Veteran's claim.  The January 
2006 nurse practitioner's opinion was only a one-sentence 
statement that asserted that the Veteran's hypertension was 
as likely as not to be caused by his PTSD.  She did not 
provide any explanation or rationale for this opinion.  There 
was no evidence that she reviewed the Veteran's claim file or 
was aware of his medical history.  Thus, it appears that the 
RO did not consider the statement by the nurse practitioner 
of significant probative value.  It therefore appears that 
the RO determined that a VA examination was necessary as the 
opinion provided by the nurse practitioner indicated that the 
Veteran's hypertension may be associated with his service-
connected PTSD and that the additional information of record 
did not contain sufficient competent medical evidence to 
decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (held that an examination/opinion is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case).  [Emphasis added].  
Furthermore, the Board notes that in reviewing the 
instructions provided by the RO to the VA examiner, there was 
no indication of a negative bias in the structure of the 
background information and questions.  Accordingly, the Board 
finds that the evidence does not show that the RO sought the 
VA examination in order to develop evidence against the 
Veteran.  

In any event, as discussed, the February 2006 VA examination 
report and January and August 2006 opinions all had limited 
probative value.  The aforementioned VHA opinion was 
requested to cure this defect and provide the Board with a 
better insight into the complex medical question at issue - 
whether the Veteran's PTSD caused or aggravated his 
hypertension.  In this regard, the Board must emphasize that 
the Federal Circuit Court has upheld the Board's power to 
both obtain such opinions and adjudicate the matter without 
RO review, provided that the claimant is provided a copy of 
the examination report and an opportunity to respond.  
Disabled American Veterans, et.al, vs. Secretary of Veterans 
Affairs, 419 F.3d 1317 (Fed. Cir. 2005).

With respect to the VA examination for PTSD, the April 2007 
VA examination report reflects that the examiner conducted a 
review of the Veteran's claims file in addition to obtaining 
an oral history and a physical examination of the Veteran.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's PTSD since 
the April 2007 VA examination.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination report to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  The VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided 
the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  
Accordingly, the Board concludes that the examination is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate for rating purposes).

The Board has reviewed the statements submitted by the 
Veteran.  The Veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

II.  Merits of the Claim for Service Connection

The Veteran claims that his hypertension is secondary to his 
service-connected PTSD.  The RO denied service connection 
disability for his hypertension and coronary artery disease 
in a June 2006 rating decision.  The Veteran appeals this 
decision.  In this regard, the Board notes that the Veteran 
does not contend that his hypertension had its onset in 
service or is otherwise directly related to his active 
service.  Therefore, the theory of entitlement to service 
connection for hypertension on a direct basis will not be 
considered.  Robinson v. Shinseki, 557 F.3d  1355, 1361 (Fed. 
Cir. 2009) (where a fully developed record is presented to 
the Board with no evidentiary support for a particular theory 
of recovery, there is no reason for the Board to address or 
consider such a theory).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006.  The new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  In this case, the Board received the Veteran's 
service connection claim for hypertension in January 2006.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran must have a current disability to receive 
secondary service connection for hypertension.  A VA 
examination dated in March 2006 provided a diagnosis of 
hypertension.  The Veteran is also presently service 
connected for PTSD.  Elements (1) and (2) of the Wallin 
analysis have therefore been met.  With regard to element 
(3), the Board finds that the preponderance of the evidence 
does not link the Veteran's hypertension to his PTSD.  

The Board acknowledges that the record contains an opinion in 
support of his claim.  In a statement dated in January 2006, 
a nurse practitioner from VA provided the opinion that the 
Veteran's hypertension is as likely as not caused by his 
PTSD.   This opinion was also signed by the associate chief 
of staff at Muskogee VA Medical Center.  No rationale was 
provided.  

In contrast, the Veteran was provided with a VA examination 
in February 2006 and the examiner submitted an opinion 
against the Veteran's claim.  After a review of the claims 
file including the opinion from the nurse practitioner and an 
assessment of the Veteran, the VA examiner provided the 
opinion that the Veteran's hypertension is not likely due to 
his PTSD as there is no etiological relationship between the 
two conditions.  The examiner went on to state that PTSD is 
not listed as one of the risk factors for hypertension.  The 
examiner did not, however, address the question of whether 
the Veteran's hypertension had been aggravated by his PTSD as 
per Allen.

A private opinion dated in August 2006 also addresses the 
question of whether the Veteran's hypertension is related to 
his PTSD.  The private physician noted that the Veteran gave 
a history that whenever his mind goes through the worse 
symptoms of his PTSD, his blood pressure subsequently 
increases.  The physician asserted, "if indeed the [Veteran] 
shows that his blood pressure goes up when his PTSD is worse, 
then I think that we can only surmise that there is a 
correlation between the two".  The Board notes that the 
physician did not document any instance where the Veteran's 
blood pressure was recorded to have increased at a time where 
his PTSD symptoms were at a worsened state.  No rationale was 
provided.  The probative value of this opinion is further 
diminished because the physician failed to document any 
instance of increased blood pressure with an increase of PTSD 
symptoms.  Rather, he seems to drawn this correlation based 
on the Veteran's personal statements/history.  

The determination of whether the Veteran's blood pressure 
increases with a worsening of his PTSD symptoms is the type 
of a medical opinion that requires special knowledge.  See 38 
C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a lay person, the Veteran is not competent to 
provide such an opinion.  Accordingly, the Board finds that 
this opinion is speculative and inconclusive in nature as it 
is conditional on a medical condition that has not been shown 
by the record.  The Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  See also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service is insufficient 
to establish service connection).  The Board therefore finds 
that the private physician statement does not support the 
Veteran's claim.  In any event, as will be discussed below, 
the VHA opinion addresses the purported connection between 
increased blood pressure and increased PTSD symptoms and 
provide a sound medical opinion on this question with 
supporting rationale.

As noted, the Board sought a VHA medical advisory opinion in 
August 2009.  The medical specialist/expert noted that he 
reviewed the claims file and the Veteran's medical record.  
He provided the opinion that it is less likely than not that 
the Veteran's hypertension was caused by or aggravated by the 
Veteran's service-connected PTSD.  The medical expert noted 
that this issue is in controversy and that many opinions 
supporting such a relationship have been speculative and 
based on the assumption that persistent activation of the 
sympathetic nervous system due to stress causes hypertension.  
He emphasized that this concept has not been proven by study 
and the broad scientific community has not accepted that 
theory.  The medical expert further noted that hypertension 
is a complex disorder of the vascular system, which in most 
cases defies a single explanation.  He asserted that there 
are a number of specific causes of primary hypertension; 
however, the Veteran has no evidence of these causes.  He 
concluded that overall there was little support in the 
medical literature for a cause and effect association between 
PTSD and hypertension.  He also found it persuasive that the 
Veteran was not diagnosed until more than thirty years after 
the events in which caused PTSD indicating that there was no 
association.  

The Board sought further clarification of the opinion, 
because the medical expert did not specifically address the 
issue of aggravation in his rationale.  The medical expert 
provided a response in November 2009.  He provided the 
opinion that regarding causation versus aggravation, evidence 
for association with one would generally support association 
with the other and he could not find scientifically valid 
evidence to support either cause or aggravation of 
hypertension by PTSD.   He further noted that regarding the 
August 2006 private opinion, there was no scientific basis 
for the opinion.  The August 2006 private opinion was based 
on the Veteran's statement that his blood pressure goes up 
when he thinks about events surrounding PTSD.  The examiner 
noted that this is an unsupported assertion and that basing a 
conclusion that there is presumably an association between 
the Veteran's PTSD and his hypertension is not valid.  He 
provided the example, that exercise raises blood pressure 
every time one engages in it; however, there is no reason to 
believe the exercise causes or aggravates hypertension.  The 
medical expert emphasized that there is a difference between 
transient elevations of blood pressure due to identifiable 
events, if indeed that was the case for the Veteran, and 
actual aggravation of hypertension which is a long term 
vascular disease involving sustained elevation of blood 
pressure.  The medical expert reiterated that there is 
insufficient evidence to support an association for either 
cause or aggravation of this Veteran's hypertension by his 
PTSD to the level of at least as likely as not.  

As the record contains conflicting medical opinions on the 
etiology of the Veteran's hypertension, the Board must weigh 
the probative value of these opinions.  The probative value 
of a medical opinion is based on the physician's personal 
examination of the Veteran, his knowledge and skill in 
analyzing the data, and the medical conclusion that he 
reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The credibility and weight to be attached to an opinion is 
within the province of the Board as an adjudicator.  See 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993).  

The Board notes that the January 2006 nurse practitioner's 
opinion and August 2006 private opinion did not indicate 
whether the claims file or the medical records of the Veteran 
were reviewed.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).  Moreover, neither opinion included any rationale 
or clinical data in support of the opinions.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993) (the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) (the failure of a physician to 
provide a basis for his or her opinion affects the weight or 
credibility of the evidence).  

In contrast, the VA examiner in February 2006 reviewed the 
Veteran's claim file including the opinion of the nurse 
practitioner and provided a clear rationale for his opinion.  
Of even greater import, the VHA medical expert also reached 
the same conclusion as the examiner based on a review of the 
record and clinical evidence.  The medical expert provided a 
very clear and thorough rationale for his opinion supported 
by medical articles and studies.  Based on the foregoing, the 
Board finds that the opinions provided by the VHA medical 
expert, and to a lesser extent by the February 2006 examiner, 
are more persuasive than the opinion provided by the nurse 
practitioner.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact 
that the claims file was reviewed).  Thus, the Board has 
determined to give more probative weight to the opinions of 
the VA examiner and VHA medical expert.  

The Board observes that in February 2009 the Veteran's 
representative summarized medical studies and articles that 
indicate that Vietnam veterans with PTSD have a higher risk 
of coronary heart disease.  However, the Board finds that 
this information is too general in nature to provide the 
necessary evidence to indicate that in this particular case 
the Veteran's PTSD caused or aggravated his hypertension or 
coronary artery disease.  See Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).  A medical treatise, textbook, or article 
must discuss generic relationships with a degree of certainty 
for the facts of this specific case there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Wallin v. West, 11 
Vet. App. 509, 514 (1998).  Furthermore, the VHA medical 
expert reviewed the studies referenced by the Veteran's 
representative and noted that the evidence shows an increased 
incidence of abnormal ECGs in Veterans with PTSD.  However, 
there was no evidence for an increased incidence of 
hypertension or aggravation of existing hypertension.  
Furthermore, he noted that such data is reason for further 
study, but does not, in itself, prove a cause and effect 
association.  Therefore, this information does not constitute 
probative evidence that the Veteran's hypertension was caused 
by or aggravated by the Veteran's service-connected PTSD.

The Veteran testified that his hypertension is caused by or 
aggravated by his service-connected PTSD.  Lay persons can 
provide an account of observable symptoms.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as an opinion 
whether a disability is related to a service-connected 
disability has no probative value because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Veteran is not a 
licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's current hypertension and his service-connected 
PTSD.  Indeed, even if were accepted that the Veteran was 
competent to observe/experience an increase in his blood 
pressure when his PTSD symptoms increase, the fact remains 
that the VHA specialist clearly considered this argument and 
provided a negative opinion.  This professional/expert 
opinion outweighs that of the Veteran as well as that of the 
January and August 2006 opinions.  In sum, the probative 
medical evidence of record asserts that the Veteran's 
hypertension is not caused by or aggravated by the Veteran's 
service-connected PTSD.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Veteran's claim for entitlement to service 
connection for hypertension is not warranted. 

III.  Merits of the Claim for an Increased Rating

The Veteran filed a claim for an increased rating of his PTSD 
in March 2007.  The RO denied the claim and continued the 
current 50 percent disability rating.  The Veteran appeals 
this decision contending that the current disability rating 
should be higher.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The Veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In determining whether 
the Veteran meets the criteria for a 70 percent rating, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas:  work, school, family relations, 
judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A score between 51 to 60 reflects 
some moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).   A score of 41 
to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

The medical evidence of record consists of a VA examination 
report dated in April 2007, VA mental health treatment 
records dated from October 2002 to January 2009 and treatment 
summaries from his private psychologist.  In addition, the 
Veteran provided additional information about his PTSD 
symptoms in his testimony during the January 2009 Board 
hearing.  The Board finds that this evidence, the most 
pertinent of which is summarized below, shows that the 
Veteran's condition as a whole more closely approximates the 
criteria for a rating of 70 percent rather than the currently 
assigned 50 percent disability rating.  

The claims file includes evidence that shows the Veteran's 
PTSD has a severe affect on his ability to function 
appropriately and effectively.  The April 2007 VA examination 
reveals that the Veteran had difficulty sleeping for over 35 
years with persistent, recurrent and distressing dreams of 
traumatic events from Vietnam.  In addition, he had 
persistent and recurrent recollections of the events, 
including recollections of being shot at or shooting people.  
The examiner also noted that the Veteran had persistent, 
physiological reactivity to cues that symbolize aspects of 
the event and he had persistent intense distress at exposure 
to similar events.  The Veteran reported that he avoids war 
movies and the news.  During the Board hearing, the Veteran's 
wife testified that the Veteran's symptoms become worse when 
he hears gunshots or helicopters near their house.  The VA 
examiner in April 2007 reported that the Veteran had 
persistent symptoms of increased arousal including difficulty 
concentrating and hypervigilence.  The examiner also 
documented that the Veteran had panic attacks about once a 
week.  The attacks included increased anxiety, cold sweats, 
shortness of breath, chest tightness and feelings of 
impending doom.  The Veteran and his wife both testified 
during the Board hearing that these panic attacks have 
increased to approximately four times a week.  In addition, 
the examiner noted that the Veteran had poor concentration 
and short-term memory, such as, forgetting names, directions 
and recent events.  

The evidence of record indicates that the Veteran has 
impaired impulse control, difficulty adapting to stressful 
circumstances and a depressed mood.  The April 2007 VA 
examination reveals that the Veteran had a flattened affect 
and an abnormal mood.  The examiner reported that the Veteran 
demonstrated depressed mood, agitation, irritation and anger.  
The examiner noted that these are symptoms of his PTSD, which 
occur almost constantly and impair his total daily 
functioning.  The evidence shows that the Veteran engaged in 
some obsessional rituals, consisting of waking up in the 
middle of the night to check the locks on windows and doors.  
At the Board hearing, the Veteran testified that when he 
hears a noise in the house, he thinks there is an intruder 
and if he hears a noise outside he will get a gun and check 
it out.  

Furthermore, the evidence shows that the Veteran has an 
inability to establish and maintain effective relationships.  
Although the Veteran is able to maintain an effective 
relationship with his family, he has difficulty establishing 
and maintaining other social relationships because of his 
symptoms.  The examiner in April 2007 noted that the Veteran 
had signs of suspiciousness such as mistrust of people, 
feeling detached from people and paranoia.  The Veteran 
testified at the Board hearing that he does not like being 
around crowds and anytime he and his wife go out he always 
has to get the corner table or someplace where he can keep 
his back to the wall.  The Veteran's wife testified that the 
Veteran does not socialize with any of their neighbors.  The 
Veteran testified that he did not engage in any social 
activities.  The only activity that he engaged in was 
attending the PTSD program.  

The Board notes that the Veteran has been unemployed since 
2001.  The Veteran testified during the Board hearing that 
his doctor indicated that his PTSD would prevent him from 
working.  However, the record indicates that Veteran's 
unemployment is due to his physical disabilities from a work 
related injury, as well as, some of his PTSD symptoms.  See 
SSA disability determination dated in January 2003.  A 
private medical record noted that the intensity of depressive 
and anxious symptoms impaired the Veteran's concentration, 
judgment, interpersonal behavior and memory.  The 
psychologist reported that the Veteran's specific degree of 
impairment fluctuates somewhat in relation to his chronic 
pain, mood and periodic sleep disturbance.  Accordingly, the 
evidence of record suggests that the Veteran's PTSD symptoms 
impair his ability to obtain and maintain employment. 

The VA examiner in April 2007 assigned the Veteran a GAF 
score of 50.  The Veteran's GAF score ranged between 50 and 
58 throughout the entire claims period.  This range in GAF 
score indicates moderate to serious symptoms or impairment in 
occupational or social functioning.  The Board recognizes 
that while a GAF score may be indicative of a certain level 
of occupational impairment, it is only one factor in 
determining the Veteran's degree of disability.  See Bowling 
v. Principi, 15 Vet. App. 1, 14 (2001).  In this case, the 
Veteran's overall disability picture including symptoms 
reported at the April 2007 VA examination and January 2009 
Travel Board hearing indicate that the Veteran's disability 
picture more closely approximates a 70 percent rating.  

The Board has considered whether staged ratings are 
appropriate.  The competent medical evidence of record shows 
that the Veteran's PTSD symptoms have not fluctuated 
materially during the course of this appeal.  As such, a 
staged rating is not warranted.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of characteristics 
such as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Although there is some evidence that indicates the Veteran's 
PTSD contributed to his unemployment and caused serious 
impairment in social functioning, in reviewing the entire 
evidence of record, his symptoms do not more closely 
approximate total occupational and social impairment due to 
PTSD.  The criteria for a 100 percent rating have therefore 
not been met.  Indeed, the Veteran's representative appears 
to have acknowledged such by specifically arguing that there 
was "enough evidence of record currently to warrant a 70 
percent rating."  Transcript at pages 4 and 26.


According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected PTSD is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's PTSD with the established criteria found in the 
rating schedule for a mental disorder shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  To the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not indicate that 
the Veteran's service-connected PTSD has caused marked 
interference with employment beyond that already contemplated 
in the assigned evaluation, necessitated any frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to service connection for hypertension secondary 
to service-connected PTSD is denied.

Entitlement to a 70 percent rating, but no greater, for 
service-connected PTSD for the entire appeal period is 
granted.


REMAND

The Veteran is seeking entitlement to TDIU.  After having 
carefully considered the Veteran's claim, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claim must be remanded for additional procedural 
development.

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  
In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the issue is properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).

However, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for 
TDIU.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be adjudicated.  If 
the claim remains denied, a supplemental 
statement of the case (SSOC) must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The Board notes that the Veteran has failed to appear 
for two prior VA examinations and cancelled a third.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


